Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19   PageID.466   Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 United States of America,

               Plaintiff,
 v.
                                          Case No. 18-20579
 Bradley A. Stetkiw,                      Honorable Victoria A. Roberts

              Defendant.



   ORDER DENYING STETKIW’S MOTION TO SUPPRESS EVIDENCE
    OBTAINED OUTSIDE THE SCOPE OF THE SEARCH WARRANT
                        [ECF No. 20]


      Before the Court is Defendant Bradley Stetkiw’s (“Stetkiw”) Motion to

Suppress Evidence Obtained Outside the Scope of the Search Warrant.

For the reasons explained, the Court DENIES the motion.

                              BACKGROUND

      Homeland Security Investigations (“HSI”) initially focused an

investigation on Stetkiw’s Bitcoin exchange service. The Government

obtained a search warrant which authorized a computer search for image

and data files. While searching Stetkiw’s computer, HSI Special Agent

William Osborn discovered one image of child pornography. He

immediately stopped the computer search and obtained a search warrant
                                      1
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19   PageID.467   Page 2 of 16




for child pornography. With that warrant, the Government discovered

additional images of child pornography.

      The Government charged Stetkiw with violations of: 18 U.S.C. §

2252A for receipt and possession of child pornography; 18 U.S.C. §§ 1960

and 2 for operating an unlicensed Bitcoin exchange service; and 18 U.S.C.

§§ 2253 and 982 for criminal forfeiture.

      Stetkiw filed a Motion to Suppress Evidence Obtained Outside the

Scope of the Search Warrant and requested an evidentiary hearing.

          MOTION TO SUPPRESS EVIDENCE AND RESPONSE

      Stetkiw seeks to suppress child pornography evidence derived from

the computer search. He argues that Agent Osborn’s computer search for

image files was unreasonable and violated the Fourth Amendment. He

says the Leon good-faith exception is inapplicable because Agent Osborn

failed to use techniques like Optimal Character Recognition (“OCR”) to

narrow the search. OCR scans images for letters or numbers; if used,

Stetkiw argues the examiner could have narrowed the search to only

images with specific letters or numbers. OCR is not protocol for HSI

investigations.




                                      2
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19   PageID.468   Page 3 of 16




      The Government argues that the search warrant and accompanying

affidavit established probable cause to search image files. The Government

says the plain view doctrine and the Leon good-faith exception require the

Court to deny suppression.

                                 ANALYSIS

      I.    THE FOURTH AMENDMENT AND COMPUTER SEARCHES

      The Fourth Amendment of the Constitution states “. . . no Warrants

shall issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things

to be seized.” U.S. CONST. amend. IV. A search or seizure must satisfy

traditional reasonableness standards by balancing an individual’s privacy

interests against legitimate governmental interests. Wyoming v. Houghton,

526 U.S. 295, 300 (1999).

      In 2014, the Supreme Court required officers to secure search

warrants for cell phones because “they hold for many Americans ‘the

privacy of life.’” Riley v. California, 573 U.S. 373, 403 (2014) (quoting Boyd

v. United States, 116 U.S. 616, 630 (1886)). Unlike home searches,

searches of electronic devices offer less predictable, specific, and discrete




                                      3
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19      PageID.469    Page 4 of 16




regions to search. Orin S. Kerr, Searches and Seizures in a Digital World,

119 HARV. L. REV. 531, 538 (2005).

       The Sixth Circuit held that “a computer search may be as extensive

as reasonably required to locate items described in the warrant based on

probable cause.” United States v. Richards, 659 F.3d 527, 538 (6th Cir.

2011) (citing United States v. Burgess, 576 F.3d 1078, 1092 (10th Cir.

2009)). Indeed, the Court held that if “the computer search is limited to a

search for evidence explicitly authorized in the warrant, it is reasonable for

the executing officer to open various types of files located in the computer’s

hard drive to determine whether they contain such evidence.” Id. at 540.

      A search warrant for computers satisfies the Fourth Amendment

particularity requirement if it is limited to a specific federal crime or specific

material. United States v. Riccardi, 405 F.3d 852, 862 (10th Cir. 2005).

See, e.g., United States v. Ulbricht, 858 F.3d 71, 101 (2d Cir. 2017), cert.

denied 138 S.Ct. 2708 (2018); United States v. Wong, 334 F.3d 831, 837-

38 (9th Cir. 2003).

      II.   THE SEARCH WARRANT WAS PARTICULAR

      Attachment B to the search warrant authorized agents to seize

evidence related to Stetkiw’s alleged violation of 18 U.S.C. § 1960. The


                                         4
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19     PageID.470   Page 5 of 16




search warrant authorized a seizure of “stored records or information that is

otherwise called for by this warrant” (ECF No. 20-2, PageID.78). The

warrant defines “records” and “information” as “all forms of creation or

storage, including . . . photographic form” (ECF No. 20-2, PageID.80).

During the evidentiary hearing, HSI Special Agent Bryan Randall testified

that searching image and data files was necessary because Stetkiw could

store Bitcoin evidence anywhere on the computer.

      For these reasons, the Court finds the warrant was sufficiently

particular concerning the evidence to be seized and locations to be

searched.

      III.   PROBABLE CAUSE EXISTED TO SEARCH IMAGE FILES

      The Sixth Circuit explained that probable cause for a search warrant

“exists when there is a ‘fair probability,’ given the totality of circumstances,

that contraband or evidence of a crime will be found in a particular place.”

United States v. Davidson, 936 F.2d 856, 859 (6th Cir. 1991) (quoting

United States v. Loggins, 777 F.2d 336, 338 (6th Cir. 1985)). To establish

probable cause, the Court “requires only a probability or substantial chance

of criminal activity, not an actual showing of such activity.” United States v.




                                        5
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19   PageID.471   Page 6 of 16




McClain, 444 F.3d 556, 562-63 (6th Cir. 2005) (quoting Illinois v. Gates,

462 U.S. 213, 238 (1983)).

      Stetkiw argues that the warrant did not authorize a search of his

image files. He says, “no reasonable officer should be looking at image files

when looking for Bitcoin transactions” (ECF No. 20, PageID.44). The Court

disagrees.

      The search warrant established that relevant substantive evidence

could be found in image files; Bitcoin owners “hide [private keys and wallet

addresses] in various places . . .” (ECF No. 28-2, PageID.229).

Additionally, during the evidentiary hearing Agent Randall testified that

Agent Osborn searched Stetkiw’s image files for: (1) Quick Response

(“QR”) codes, barcodes used to store information on a smartphone; (2)

seed keys, a string of words used to recover a Bitcoin wallet; and (3)

Bitcoin wallet passwords. He explained Bitcoin owners can take photos of

deposit receipts to confirm transactions and sometimes take selfies with

their Bitcoin passwords to confirm identity.

      The affidavit also established that image files contain attribution

evidence: evidence of who used, owned, or controlled the device; the

computer user’s physical location; and state of mind. See United States v.


                                       6
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19       PageID.472    Page 7 of 16




Gholston, 993 F.Supp.2d 704, 708 n.2 (E.D. Mich. 2014) (“‘user attribution’

evidence typically found on a cell phone, which ‘indicate[s] who has used or

controlled the device,’ is analogous to the ‘indicia of occupancy’ that

officers look for ‘while executing a search warrant at a residence.’”).

      Although Stetkiw’s expert, William Green, testified that it is

uncommon to find Bitcoin evidence in image files, he conceded that it was

possible to find both substantive and attribution evidence in image files.

      The affidavit and testimony during the evidentiary hearing established

that relevant substantive and attribution could be found in image files. The

Court finds that probable cause existed to search Stetkiw’s image files.

      IV.   SEARCHING IMAGE FILES WAS REASONABLE

      Reasonableness for computer searches is fact specific and is applied

on a case-by-case basis. Richards, 659 F.3d at 539. The Supreme Court

said “[i]t is generally left to the discretion of the executing officers to

determine the detail of how best to proceed with the performance of a

search authorized by warrant . . . .” Dalia v. United States, 441 U.S. 238,

257 (1979). But see United States v. Comprehensive Drug Testing, 579

F.3d 998, 1006 (9th Cir. 2009).




                                         7
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19    PageID.473   Page 8 of 16




      Stetkiw argues searching image files was unreasonable because the

agent failed to use OCR. While the Court recognizes Stetkiw’s heightened

privacy concerns in the computer context, the Court disagrees and finds

that the search was reasonable.

      Because individuals can “hide, mislabel, or manipulate files to

conceal criminal activity, a broad expansive search of the hard drive may

be required.” United States v. Stabile, 633 F.3d 219, 237 (3d Cir. 2011);

see also Burgess, 576 F.3d at 1092-94; United States v. Mann, 592 F.3d

779, 782 (7th Cir. 2010); United States v. Adjani, 452 F.3d 1140, 1150 (9th

Cir. 2006).

      HSI Special Agent David Alley testified that individuals can disguise

image files. A “pinpointed computer search . . .” may prevent agents from

discovering images saved under disguised names. Adjani, 452 F.3d at

1150-51. “The [G]overnment should not be required to trust the suspect’s

self-labeling when executing a warrant.” Id. at 1150.

      Regardless of whether the agent used OCR, Agent Osborn acted

reasonably when he searched image files related to Stetkiw’s alleged

violation of 18 U.S.C. § 1960.




                                      8
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19    PageID.474   Page 9 of 16




      V.    CHILD PORNOGRAPHY WAS IN PLAIN VIEW

      The plain view doctrine allows evidence obtained without a warrant to

come in when: (1) the officer was lawfully in a position from which to view

the object seized in plain view; (2) the object’s incriminating character was

immediately apparent—i.e., the officer had probable cause to believe the

object was contraband or evidence of a crime; and (3) the officer had a

lawful right of access to the object itself. United States v. Soussi, 29 F.3d

565, 570 (10th Cir.1994) (citing Horton v. California, 496 U.S. 128, 134

(1990)).

      The Government argues that the image of child pornography was in

plain view. Stetkiw refers to United States v. Carey which held that images

of child pornography “were in closed files and thus not in plain view.” United

States v. Carey, 172 F.3d 1268, 1273 (10th Cir. 1999). However, Carey’s

holding was limited to the “subsequent opening of numerous files the officer

knew, or at least expected, would contain images of child pornography;” it

did not apply to the first discovered image of child pornography. Id. at 1273

n.4. Carey is distinguishable from this case because Agent Osborn stopped

searching the computer after he discovered one image of child

pornography.



                                       9
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19    PageID.475   Page 10 of 16




       The Sixth Circuit found that if the search warrant established

 probable cause to search an area of a computer, officers may search that

 area to determine whether it contains relevant evidence. See Richards, 659

 F.3d at 558. Here, the warrant established probable cause to search

 Stetkiw’s image files for Bitcoin evidence. When Agent Osborn discovered

 one image of child pornography, that image in that file was in plain view.

       The Court finds that in this specific case, the plain view doctrine

 provides ground to admit the first image of child pornography discovered.

 All subsequent images were discovered pursuant to a lawfully issued

 second search warrant and are admissible.

       VI.   AGENT OSBORN ACTED IN GOOD-FAITH

       Assuming the search of Stetkiw’s image files was unlawful and

 unreasonable, the Leon good-faith exception would not cause the Court to

 suppress the evidence. The Leon good-faith exception “allows admission of

 evidence ‘seized in reasonable, good-faith reliance on a search warrant

 that is . . . defective.’” United States v. Leon, 468 U.S. 897, 905 (1984).

       When officers inadvertently discovered child pornography during a

 computer search for a different crime, the officer must cease the search

 and obtain a separate warrant for child pornography. See United States v.


                                       10
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19   PageID.476   Page 11 of 16




 Lucas, 640 F.3d 168, 179 (6th Cir. 2011); United States v. Walser, 275

 F.3d 981, 985 (10th Cir. 2001). This is precisely what Agent Osborn did:

 when he discovered child pornography he stopped the search, contacted

 Agent Randall, and obtained a separate warrant for child pornography.

       Under the Fourth Amendment, the warrant was particular and

 supported by probable cause; it was not facially deficient in describing the

 items to be seized and searched. Richards, 659 F.3d at 542. For these

 reasons, there is no indication that agents deliberately strayed from the

 search warrant; the Leon good-faith exception would only apply if the

 warrant was defective.

       VII.   RECOMMENDATION FOR EX ANTE REVIEW OF SEARCH
              PROCEDURES

       While the search in this case was constitutionally conducted,

 testimony given by Agent Randall during the evidentiary hearing is

 concerning.

       He testified that there were no practical limitations to what could be

 searched for on Stetkiw’s computer. The warrant to investigate Stetkiw’s

 Bitcoin exchange service does not explicitly reflect that sentiment; that may

 have prevented the magistrate judge from contemplating it or asking any

 questions concerning limitations.


                                       11
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19    PageID.477    Page 12 of 16




       To address this issue, the Court recommends adopting more rigorous

 ex ante review of warrants to search electronically stored information

 (“ESI”).

       An ex ante review is the magistrate judges’ review of all warrant

 applications as required by the Supreme Court; approval of a warrant

 request is dependent on a showing of probable cause as described in the

 Constitution. See Dalia 441 U.S. at 255-56. The permissible breadth of a

 warrant is linked to showing probable cause that demonstrates “the

 evidence sought will aid in the particular apprehension or conviction” for an

 offense. Id. at 255. By contrast, a court conducts ex post review when it

 examines the constitutionality of a search after its execution. The Court’s

 opinion in this case is an ex post review.

       Currently, in this district, magistrate judges’ ex ante reviews of

 applications to search ESI generally permit the search of an entire device

 to find responsive materials without reviewing the Government’s intended

 protocols for the search. This can be problematic.

       Given the wealth of ESI stored on a computer there is greater risk a

 warrant to search someone’s personal device will turn into a general

 warrant. Comprehensive Drug Testing, 621 F.3d at 1176; see also

 Richards, 659 F.3d at 537. However, despite this risk, ex post courts do not


                                       12
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19   PageID.478   Page 13 of 16




 require ESI search protocols. See Richards, 659 F.3d at 538-39 (declining

 to impose mandatory protocols to satisfy particularity); see also Ulbricht,

 858 F.3d at 102 (finding that specific protocols are not required to prevent a

 search warrant from becoming overbroad for lack of particularity).

       These judicial reservations are based on a fear of telling investigators

 how to conduct investigations and what could result from such limitations;

 there is concern that individuals might hide information in a way that forces

 a protocol-bound investigator to overlook it, as discussed before. See

 Ulbricht, 858 F.3d at 102.

       The Court finds that an ex ante “minimization” requirement can

 address concerns about potential Fourth Amendment violations of protocol-

 less searches, with a goal of decreasing the amount of non-responsive ESI

 encountered in a search. See Emily Berman, Digital Searches, the Fourth

 Amendment, and the Magistrates' Revolt, 68 EMORY L.J. 49, 55 (2018)

 (discussing the relationship between ex ante review of search protocols

 and minimization requirements for other warrants that permit the search of

 broadly seized information like wiretaps). Developing that requirement can

 also address concerns about how protocols might render searches

 ineffective.




                                       13
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19   PageID.479   Page 14 of 16




       A process to review ESI search protocols ex ante does not mean that

 search protocols would be mandated in all cases; protocols would be

 approved on a case-by-case basis.

       Ex ante review of the Government’s procedures to search ESI has

 advantages. First, it can minimize the need for ex post review of those

 procedures, which is often contentious as parties debate motions to

 suppress evidence in criminal cases. Second, it allows a magistrate judge

 to closely work with the Government to ensure its preferred procedures do

 not violate the Fourth Amendment. Third, it can promote the development

 of case law that can distinguish permissible and impermissible procedures

 to better protect Fourth Amendment rights. Finally, it could prevent

 situations where certain file locations are authorized for search by warrant,

 but the practical implications of that authorization create a general warrant

 without the magistrate judge’s knowledge.

       Ex ante review is a flexible system where the magistrate judge can

 balance the needs of an investigation and the demands of the Fourth

 Amendment. Certain procedures may be found inappropriate in certain

 contexts depending on the extent of probable cause the Government has,

 but that is distinct from mandating that the Government follow a specific

 procedure. Ex ante review is flexible enough that the Government can opt


                                       14
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19    PageID.480   Page 15 of 16




 to apply for a warrant with no procedures or minimization and still be

 approved.

       However, in such cases the Government should demonstrate that the

 level of probable cause to search ESI is high enough to justify a search

 without minimization. Additionally, even if a no-protocol approach is

 appropriate at the outset, it is recommended the Government return to the

 reviewing judge to confirm that searching the ESI without a protocol is

 appropriate after the investigation proceeds far enough for that information

 to become available.

       The Court recommends that the Government submit the procedural

 steps it will take to minimize searching non-responsive ESI in its warrant

 applications. It is also recommended that magistrate judges deny

 applications if they find the Government has not proposed sufficient means

 to minimize the search of non-responsive ESI, given the extent of probable

 cause shown. If the Government needs to change its procedures mid-

 investigation, it is encouraged to return to the magistrate judge for

 approval.

                                CONCLUSION

       The search of Stetkiw’s computer files and seizure of child

 pornography images was constitutionally permissible. However, Stetkiw

                                       15
Case 2:18-cr-20579-VAR-MKM ECF No. 43 filed 07/03/19    PageID.481   Page 16 of 16




 raises legitimate privacy issues that are worthy of debate. For that reason,

 the Court recommends additional ex ante review of future search warrants

 for ESI, with a goal to balance individual privacy interests against legitimate

 governmental interests.

       The Court DENIES Stetkiw’s Motion to Suppress Evidence Obtained

 Outside the Scope of the Search Warrant.

       IT IS ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

    Date: 7/3/2019




                                       16
